Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 1 of 11

Helen F. Dalton & Associates, P.C.
Rornan Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
KeW Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
RANOKHON USMANOVA, individually and on behalf of all
others similarly situated, C()LLECTIVE
_ _ ACTION
Plaintiff, COM])LA]NT
-against- JURY TRIAL
DEMANDED

MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN
GRILL, and MONIREH TEHRANI and MASOUD TEHRANI, as
individuals,

Defendants.

 

l.

Plaintiff, RANOKHON USMANOVA, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff'), by her attorneys at Heien F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to herself and upon

information and belief as to other matters, as follows:

PRELIl\/HNARY STATEMENT

Plaintiff, RANOKHON USMANOVA, individually and on behalf of all others
Siniilarly situated, through undersigned eounsel, brings this action against MR.
KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN GRILL, and MONIREH
TEHRA_NI and MASOUD TEHRANI, as individuals, (hereinafter referred to as
"Defendants"), to recover damages for egregious violations of federal and state
minimum Wage and overtime, arising out of Plaintiff’s employment at l\/lR. KABGB
RESTAURANT lNC. d/b/a RAVAGH PERSIAN GRILL located at ll E. 30th Street,
New Yorl<, NY 10016.

lU.

ll.

12.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 2 of 11

Plaintiff RANOKHON USMANOVA has been employed by Defendants at MR.
KABOB RESTAURANT iNC. d/b/a RAVAGH PERSlAN GRILL as a waitress, and
performing other miscellaneous tasks from in or around August 2009 until the
present

As a result of the violations of Federal and NeW York State labor laws delineated
below, Plaintiff seeks compensatory damages and liquidated damages in an amount
exceeding 8109,000.00. Plaintiff also seeks interest, attorneys’ fces, costs, and all

other legal and equitable remedies this Court deems appropriate

JURISDICTI()N AND VENUE
This Court has subject matter jurisdiction over Piaintiff’ s federal claims pursuant to
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Piaintiff’ s state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§l391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES

Piainsfr RANoKHoN UsMANovA, residing ar 2135 73“1 Avenue, san simmst,
NY 11370, has been employed by Defendants at l\/IR. KABOB RESTAURANT lNC.
d/ b/ a RAVAGH PERSIAN GRILL from in or around August 2009 until the present.
Upon information and belief, Defendant, MR. KABOB RESTAURANT INC. d/b/a
RAVAGH PERSIAN GRILL, is a corporation organized under the laws of NeW York
With a principal executive office at ll E. 30th Street, New York, NY 100l6.
Upon information and belief, Defendant, l\/lR. KABOB RESTAURANT INC. d/b/a
RAVAGH PERSIAN GRILL, is a corporation authorized to do business under the
laws ofNeW York.
Upon information and belief, Defendant MONIREH lEllRANI owns and/or operates
MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN GRlLL.

13.

l4.

15.

16.

17.

18.

19.

2().

21.

22.

23.

24.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 3 of 11

Upon information and belief, Defendant MONIREH TEHRANI is the Chief
Executive Officer of MR. KABOB RESTAURANT [NC. d/b/a RAVAGH PERSIAN
GRILL. _

Upon information and belief, Defendant MONIREH TEHRANI is an agent of MR.
KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN GRlLL.

Upon information and belief, Defendant MONlREH TEHRANI has power over
personnel decisions at MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN
GRlLL.

Upon information and belief, Defendant MONIREH TEHRANI has power over
payroll decisions at MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN
GRILL.

Upon information and belief, Defendant MONIREH TEHRANI has the power to hire
and fire employees at MR. KABOB RESTAURANT H\lC. d/b/a RAVAGH PERSIAN
GRlLL, establish and pay their wages, set their work schedule, and maintains their
employment records

During all relevant times herein, Defendant MONIREH TEHRANI was Plaintiff’ s
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant MASOUD TEHRANI owns and/or operates
MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN GRlLL.

Upon information and belief, Defendant MASOUD TEHRANl is the Chief Executive
Officer of MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN GRILL.
Upon information and belief, Defendant MASOUD TEHRANI is an agent of l\/[R.
KABOB RESTAURANT [NC. d/b/a RAVAGH PERSIAN GRILL.

Upon information and belief, Defendant MASOUD TEHRANl has power over
personnel decisions at MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN
GRILL.

Upon information and belief, Defendant MASOUD TEHRANI has power over
payroll decisions at MR. KABOB RESTAURANT lNC. d/b/a RAVAGH PERSIAN
GRlLL.

Upon information and helicf, Defendant MASOUD TEHRANI has the power to hire
and fire employees at MR. KABOB RESTAURANT lNC. d/b/a RAVAGH PERSIAN

25.

26.

27.

28.

29.

30.

3l.

32.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 4 of 11

GRILL, establish and pay their wages, set their work schedule, and maintains their
employment records

During all relevant times herein, Defendant MASOUD TEHR,ANI was Plaintist
employer within the meaning of the FLSA and NYLL.

On information and belief, l\/IR. KABOB RESTAURANT INC. d/b/a RAVAGH
PERSIAN GRILL is, at present and has been at all times relevant to the allegation in
the complaint, an enterprise engaged in interstate commerce within the meaning of
the FLSA in that the entity (i) has had employees engaged in commerce or in the
production of goods for commerce, and handle, sell or otherwise work on goods or
material that have been moved in or produced for commerce by any person: and (ii)

has had an annual gross volume of sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff RANOKHON USMANOVA has been employed by Defendants at MR.
KABOB RESTAURANT ]l\lC. d/b/a RAVAGI-I PERSIAN GRILL from in or around
August 2009 until the present
During Plaintiff RANOKHON USMANOVA’S employment by Defendants at
RAVAGH PERSIAN GRlLL, Plaintiff’s primary duties have been as a waitr'ess, and
performing other miscellaneous tasks.
Plaintiff RANOKHON USMANOVA was paid by Defendants approximately $30.00
per day from in or around March 2013 until in or around December 2015, and has
been paid approximately $350.00 per week from in or around January 2016 until the
present
Plaintiff has worked approximately seventy-two (72) hours or more per week during
her employment by Defendants from in or around March 2013 until the present
Defendants failed to pay Plaintiff RANOKHON USMANOVA the legally prescribed
minimum wage for her hours worked from in or around March 2013 until the present,
a blatant violation of the minimum wage provisions contained in the FLSA and
NYLL.
Furthennore, although Plaintiff RANOKHON USMANOVA has worked

approximately 72 (seventy~two) hours or more per week from in or around March

33.

34.

35.

36.

37.

38.

39.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 5 of 11

2013 until the present, Defendants did not pay Plaintiff time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the
FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$l00,000.00. Plaintiff also seeks interest, attorney’s fees, costs, and all other legal and

equitable remedies this Court deems appropriate

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of herself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are:
Collective Class: All persons who are or have been employed by the Defendants as
waitresses, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required minimum wages,
overtime wages, and spread of hours compensation
Upon information and belief, Defendants employed between 20 and 40 employees
within the past three years subjected to similar payment structures
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate

overtime compensation

40.

4l.

42.

43.

44.

45.

46.

47.
48.

49.

50.

51.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 6 of 11

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work for less than minimum wage rates as specified under the
FLSA and NYLL.

Defendants’ unlawful conduct has been widespread, repeated, and consistent

Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class received less than minimum wages

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime compensation in violation of the FLSA and NYLL who
would benefit from the issuance of a Court-supervised notice of the present lawsuit,
and the opportunity to join the present lawsuit Those similarly situated employees
are known to Defendants and are readily identifiable through Defendants’ records
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and her counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy

FIRST CAUSE OF ACTION
Overtime Wages Under Tlle Fair Labor Standards Act

'Plaintiff re-allegcs and incorporates by reference all allegations in all preceding
paragraphs

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

52

53.

54.

55.

56.

57.

58.

59.

60.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 7 of 11

. At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of Plaintiff.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, her unpaid wages and an equal amount in the form of liquidated
damages as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF AC'I`ION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (l .5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, her unpaid overtime wages and an amount

equal to her unpaid overtime wages in the form of liquidated damages, as well as

61.

62.

63.

64.

65.

66.

67.

68.

69.

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 8 of 11

reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §l98(1-a).

TI~IIRD CAUSE ()F ACTION

Minimum Wages Under 'I`he Fair Labor Standards Act
Plaintiff re~alleges and incorporates by reference all allegations in all preceding
paragraphs
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§2l6(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(21) and 207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.
Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.
Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs compensation
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, her unpaid minimum wages and an equal amount in the form of
liquidated damages, as well as reasonable attorneys’ fees and costs of the action

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
FOURTH CAUSE OF ACTI()N
Minimum Wages Under New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs

Case 1:19¢cv-02212-.]GK Document 1 Filed 03/11/19 Page 9 of 11

70. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

71. At all times relevant to this action, Defendants were employers within the meaning of
l\lYLL.

72. Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

73. Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
was entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

74. Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, her unpaid minimum wages and an amount equal to her unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §l98 (1-a).

FIF’I`H CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

75. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs

76. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs’ primary language), of her rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

77. Defendants are liable to Plaintiff in the amount of $5,000.00 together with costs and

attorneys’ fees

SIXTH CAUSE {)F ACTION
Violation of the Wage Staternent Requirements of the New York Lal)or Law

78. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs
79. Defendants failed to provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL §195(3)

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 10 of 11

80. Defendants are liable to Plaintiff in the amount of $5,000.00 together with costs and

attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that judgment be granted:

21.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff’ s rights under the FLSA, the New York Labor Law, and its regulations ;

Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid minimum wages;

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§l98(l~a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest;

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the F ederal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint

nasa ring ii‘*‘ day ar ranch omni . '
wear l
altman AvshaluMnA 5508

Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY ll4l 5
Telephone: 718-263-9591

Fax: 718-263~9598

l0

Case 1:19-cv-02212-.]GK Document 1 Filed 03/11/19 Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RANOKHON USMANOVA, individually and on behalf of all others similarly situated,
Plaintifi`,
-against-

MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSLAN GRlLL, and MONIREH
TEHRANI and l\/[ASOUD TEHRANI, as individuals,

Defendantsl

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY l 1415
Phone (718) 263~9591
Fax (718) 263~9598

 

T{):

MR. KABOB RESTAURANT INC. d/b/a RAVAGH PERSIAN GRILL
11 E. 30th Street
New York, NY 10016

MONIREH TEHRANI
11 E. 30th Street
New York, NY 10016

MAS()UD TEHRANI

11 E. 30th Street
New York, NY 10016

ll

